DETAILED ACTION
	This office action is in response to the filing of the present application on 5/13/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5, 12 - 13, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung (US 2005/0001305) in view of Paek et al. (US 2008/0116557).
	Regarding claim 1, Kyung teaches a semiconductor package, comprising (Figure 2): 
a first semiconductor die CP1; 
a first substrate PCB2 disposed on the first semiconductor die CP1; 
a second semiconductor die CP2 disposed on the first substrate PCB2; and 
a second substrate PCB3 disposed on the second semiconductor die CP2, wherein the second substrate PCB3.
Kyung does not teach wherein the first substrate PCB2 comprises a plurality of first metal line layers vertically spaced apart from each other, and each of the first metal line layers is electrically connected to one of the followings: a ground source and a plurality of power sources of different types and wherein the second substrate PCB3 comprises a plurality of second metal line layers vertically spaced apart from each other, and each of the second metal line layers is electrically connected to one of the followings: the ground source and the power sources of different types.  Paek et al. shows (Figure 4A) wherein a first substrate 121 comprises a plurality of first metal line layers vertically spaced apart from each other, and each of the first metal line layers is electrically connected to one of the followings: a ground source Vss and a plurality of power sources of different types and wherein a second substrate 122 comprises a plurality of second metal line layers vertically spaced apart from each other, and each of the second metal line layers is electrically connected to one of the followings: the ground source Vss and the power sources of different types.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first substrate PCB2 and the second substrate PCB3 of Kyung by including in each a plurality of metal line layers vertically spaced apart from each other, and each of the metal line layers is electrically connected to one of the followings: a ground source and a plurality of power sources of different types, in the manner as taught by Paek et al. since doing so would allow one to provide electrical connection to the first and second semiconductor dies.  
Regarding claim 2, Kyung teaches a plurality of conductive wires WR connecting the first semiconductor die CP1 to the first substrate PCB2.  Please see claim 1 for the first metal line layers.
Regarding claim 3, Kyung teaches a plurality of conductive wires WR connecting the second semiconductor die CP2 to the second substrate PCB3.  Please see claim 1 for the second metal line layers.
Regarding claim 4, Kyung teaches a plurality of conductive wires WR each connecting the first substrate PCB2 the power sources of different types (Paragraph 0057).  Please see claim 1 for the first metal line layers in the first substrate PCB2.
Regarding claim 5, Kyung teaches a plurality of conductive wires WR each connecting the second substrate PCB3 to the power sources of different types (Paragraph 0057).  Please see claim 1 for the second metal line layers in the second substrate PCB3.
Regarding claim 12, Kyung does not teach vias embedded in the first substrate and vertically connecting two of the first metal line layers, however, Paek et al. teaches (Figure 4A) a plurality of vias embedded in the first substrate 121 and vertically connecting two of the first metal line layers.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kyung as modified in claim 1 to further include a plurality of vias embedded in the first substrate and vertically connecting two of the first metal line layers, in the manner taught by Paek et al., since doing so would allow one to use more intricate circuitry in the first substrate.
Regarding claim 13, Kyung teaches does not teach vias embedded in the second substrate and vertically connecting two of the second metal line layers, however, Paek et al. teaches (Figure 4A) a plurality of vias embedded in the second substrate 122 and vertically 
Regarding claim 16, Kyung teaches a third adhesive layer IS vertically between the second semiconductor die CP2 and the first substrate PCB2 (Figure 2).
Regarding claim 17, Kyung teaches a third substrate PCB1 on a surface of the first semiconductor die CP1 facing away from the first substrate PCB2.
Regarding claim 18, Kyung teaches a plurality of solder balls BL mounted on a surface of the third substrate PCB1 facing away from first semiconductor die CP1.

Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung (US 2005/0001305) in view of Paek et al. (US 2008/0116557) as applied to claim 1 above, and further in view of Kikuma et al. (US 2002/0027295, cited by Applicant).
	Regarding claim 14, Kyung teaches that the first semiconductor die CP1 is attached to the first substrate PCB2, but does not teach how they are attached.  Kikuma et al. teaches (Paragraph 0097) that it is well known to use an adhesive to attach a die to a substrate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kyung to include an adhesive layer vertically between the first semiconductor die and the first substrate, in the manner taught by Kikuma et al. since doing so ensures proper attachment.
Regarding claim 15, Kyung teaches that the second semiconductor die CP2 is attached to the second substrate PCB3, but does not teach how they are attached.  Kikuma et al. teaches (Paragraph 0097) that it is well known to use an adhesive layer to attach a die to a substrate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kyung to include an adhesive layer vertically between the second semiconductor die and the second substrate, in the manner taught by Kikuma et al., since doing so ensures proper attachment.

Claims 19 - 20 /are rejected under 35 U.S.C. 103 as being unpatentable over Kyung (US 2005/0001305) in view of Paek et al. (US 2008/0116557) as applied to claim 1 above, and further in view of Isa (US 2015/0318265).
	Regarding claim 19, Kyung does not teach a molding compound encapsulating the first semiconductor die CP1, the first substrate PCB2, the second semiconductor die CP2, and the second substrate PCB3.  Isa shows (Figure 5) a molding compound 15 encapsulating stacked devices on a substrate (analogous to the third substrate PCB1 of Kyung).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kyung such that a molding compound encapsulates the first semiconductor die CP1, the first substrate PCB2, the second semiconductor die CP2, and the second substrate PCB3 since Isa shows that encapsulation provides protection to the overall stack.
	Regarding claim 20, Kyung modified in claim 19 provides a molding compound.  Given that Kyung teaches that the first substrate PCB2 and the second substrate PCB3 have windows .

Claims 6 - 7 and 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung (US 2005/0001305) in view of Paek et al. (US 2008/0116557) as applied to claim 1 above, and further in view of Kim et al. (US 2006/0197206).
	Regarding claim 6, Kyung does not teach a plurality of first redistribution layers vertically between the first semiconductor die and the first substrate.  Kim et al. teaches that it is well known to have redistribution layers over a semiconductor die (Paragraph 0051) where redistribution layers can redistribute the contact locations (Paragraph 0039).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kyung by including a plurality of first redistribution layers vertically between the first semiconductor die and the first substrate since doing so would allow one to redistribute the contact locations of the first semiconductor die to better fit the overall package.
Regarding claim 7, Kyung teaches at least one conductive wire WR connecting to the first semiconductor die CP1 to a signal source (Paragraph 0058).  The modification in claim 6 includes redistribution layers on the first semiconductor die, therefore, the at least one conductive wire would connect to at least one of the first redistribution layers to a signal source.
Regarding claim 9, Kyung does not teach a plurality of second redistribution layers vertically between the second semiconductor die and the second substrate.  Kim et al. teaches that it is well known to have redistribution layers over a semiconductor die (Paragraph 0051) where redistribution layers can redistribute the contact locations (Paragraph 0039).  It would 
	Regarding claim 10, Kyung teaches at least one conductive wire WR connecting the second semiconductor die CP2 to a signal source (Paragraph 0063).  The modification in claim 9 provides second redistribution layers on the second semiconductor die, therefore, the at least one conductive wire WR would connect to at least one of the second redistribution layers to a signal source.

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of claims 8 and 11 in combination with their base claims.  For instance, claims 8 and 11 include a plurality of conductive pads horizontally adjacent redistribution layers, wherein at least one of the conductive pads is in contact with at least one of the redistribution layers.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813